Appeal from a judgment of the County Court of Greene County (Fromer, J.), rendered August 20, 1989, convicting defendant upon his plea of guilty of the crime of criminal possession of marihuana in the second degree.
*906In seeking to be resentenced, defendant contends that his waiver of his right to appeal was invalid because County Court failed to conduct an adequate inquiry before accepting the waiver. The record establishes, however, that defendant’s waiver was part of a negotiated plea bargain and was voluntarily and knowingly made, and that defendant fully understood the consequences of the waiver (see, People v Seaberg, 74 NY2d 1; People v Brown, 160 AD2d 1039). In any event, we reject defendant’s argument that the court’s failure to hold a compliance hearing regarding defendant’s lack of cooperation with authorities requires that he be resentenced. At sentencing, he did not dispute or challenge the People’s statement that he failed to cooperate and accepted the sentence of a prison term of IVi to 4Vi years offered to him by the People (see, People v Garcia, 163 AD2d 218; cf., People v Pistone, 143 AD2d 852).
Appeal dismissed. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Crew III, JJ., concur.